DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tissue retaining member” in claims 39, 41, and 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Jonovski on June 29, 2022.
The application has been amended as follows:
36.	A surgical instrument comprising:
	(a)	a body;
	(b)	a shaft assembly extending distally from the body; and
	(c)	an end effector at a distal end of the shaft assembly, wherein the end effector comprises:
	(i)	a supporting structure, wherein the supporting structure includes:
		(A)	a proximal end portion, wherein the proximal end portion is configured to support a cartridge housing,
		(B)	a distal end portion spaced distally apart from the proximal end portion, wherein the distal end portion is configured to support an anvil, and
		(C)	a gap defined between the proximal end portion and the distal end portion, wherein the gap includes an open gap end configured to receive tissue therethrough and an opposed closed gap end,
	wherein the end effector is operable to actuate the cartridge housing and the anvil relative to one another to clamp and staple tissue positioned within the gap, and
	(ii)	a guide pin having a proximal pin end and a distal pin end, wherein the proximal pin end is fixed within the proximal end portion and the distal pin end is fixed within the distal end portion, wherein the guide pin is configured to guide relative movement between the cartridge housing and the anvil, wherein the guide pin is located closer to the closed gap end than the open gap end
Allowable Subject Matter
Claims 21-34, 36-39, 41, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art does not teach or suggest, in the context of the claims, a guide pin fixed relative the end effector, the guide pin extending through the distal end portion and the into the proximal end portion of the end effector, the end effector defining a gap having an open end and a closed end, and the guide pin located in the closed end of the gap. Green et al. (“Green” US 4802614) discloses a guide pin 18 fixed relative the end effector and spanning the gap in the end effector, but the guide pin 18 is located at the open end of the gap, not the closed end. Schwemberger et al. (“Schwemberger” US 20050139636) discloses a guide pin 124 located on the closed end of the gap in the end effector, but the guide 124 pin is fixed within the cartridge 120 and does not extend through the distal end portion and into the proximal end portion of the end effector.
Regarding claim 36, the prior art does not teach or suggest, in the context of the claims, a guide pin fixed relative the end effector, the guide pin extending through the distal end portion and the into the proximal end portion of the end effector, the end effector defining a gap having an open end and a closed end, and the guide pin located closer to the closed gap end than the open gap end. Green discloses a guide pin 18 fixed relative the end effector and spanning the gap in the end effector, but the guide pin 18 is located closer to the open end of the gap, not the closed end. Schwemberger discloses a guide pin 124 located closer to the closed end of the gap in the end effector, but the guide 124 pin is fixed within the cartridge 120 and does not extend through the distal end portion and into the proximal end portion of the end effector.
Regarding claim 39, the prior art does not teach or suggest, in the context of the claims, a guide pin fixed relative the end effector, the guide pin extending proximally through the distal end portion and the proximal end portion of the end effector, the end effector defining a gap, a tissue retaining member being selectively actuatable to extend across the gap. Green does not disclose both a guide pin and a tissue retaining member.  Schwemberger does disclose both a guide pin 124 and a tissue retaining member 125, but the guide pin 124 does not extend through the distal end portion and proximal end portion of the of the end effector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771